United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-4039
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * of Missouri.
                                          *
Lester McGrone,                           *       [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: August 6, 2001

                                    Filed: August 8, 2001
                                     ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Lester McGrone appeals the district court's denial of his motion to suppress
evidence seized during a search of McGrone's car. Specifically, McGrone argues the
court committed clear error when it credited a police officer's testimony that he arrested
McGrone for driving without a license before the search of his car. Having reviewed
the record, we reject McGrone's argument. See United States v. Jones, No. 99-3027,
2001 WL 673578, *2 (8th Cir. June 18, 2001) (district court's credibility determinations
are "well-nigh unreviewable"); United States v. Snook, 88 F.3d 605, 607 (8th Cir.
1996) (standard of review). In our view, the district court properly denied McGrone's
suppression motion because the car was searched incidental to McGrone's arrest. See
New York v. Belton, 453 U.S. 454, 460 (1981); United States v. Dawdy, 46 F.3d
1427, 1430 (8th Cir. 1995); United States v. Riedesel, 987 F.2d 1383, 1389 (8th Cir.
1993). We thus affirm the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-